United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
U.S. POSTAL SERVICE, SOUTHEAST
STATION, Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-2023
Issued: June 11, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2014 appellant, through counsel, filed a timely appeal from an
August 5, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant established that she had more than 13 percent impairment
of her lower left extremity for which she received a schedule award.
On appeal, counsel contends that the decision was contrary to fact and law.

1
2

5 U.S.C. § 8101 et seq.

Counsel did not appeal from a July 21, 2014 merit decision wherein OWCP terminated appellant’s
compensation benefits as her actual earnings as a modified city carrier fairly and reasonably represented her wageearning capacity. Thus, it is not before the Board on this appeal. See 20 C.F.R. § 501.3.

FACTUAL HISTORY
On August 10, 2012 appellant, then a 50-year-old letter carrier, filed a traumatic injury
claim alleging that on August 9, 2012 she tripped on sloped ground and a small indentation in the
grass and suffered a severely sprained left ankle. On October 23, 2012 OWCP accepted her
claim for sprain of the left ankle, other acquired deformities of left ankle and foot, and left
ganglion of tendon. On September 25, 2012 appellant underwent an arthroscopy with extensive
debridement, left ankle, modified Brostrom, left ankle, and application of posterior splint, left.
On April 9, 2013 she underwent a left ankle arthrodesis. Appellant returned to work on July 18,
2013 full time with restrictions.
On March 5, 2014 appellant filed a claim for a schedule award. In support thereof, she
submitted a March 5, 2014 Permanent Impairment Worksheet by Dr. David Wade, her treating
podiatrist,3 who found that pursuant to the American Medical Association, Guides to the
Evaluation of Permanent Impairment (6th edition 2009) (A.M.A., Guides), after applying Table
16-2 for the criteria of tibial-talar and talus/calcaneus, appellant had a class 4 Class of Diagnosis
(CDX) (neutral).4 Dr. Wade noted grade modifiers of 1 for Functional History (GMFH), grade
modifiers of 4 for Physical Examination (GMPE), and found that Clinical Studies (GMCS) were
not applicable. After applying the grade modifiers, he found that appellant had a grade A or 50
percent impairment.
On March 24, 2014 OWCP referred Dr. Wade’s report to an OWCP medical adviser. In
a March 26, 2014 report, Dr. Ronald H. Blum, a Board-certified orthopedic surgeon and an
OWCP medical adviser, noted that Dr. Wade had not provided any supporting data to justify his
functional modifiers and no description of malalignment that would allow OWCP to determine
impairment in this case. He also noted that he could not find information supporting subtalar
arthrodesis. Dr. Blum concluded that the report by Dr. Wade was not adequate to allow him to
recommend impairment as it did not meet the requirements of OWCP. He suggested that OWCP
refer appellant for an alternate impairment medical evaluation.
On April 3, 2014 OWCP referred appellant to Dr. Michael Shawn Smith, a physiatrist,
for a second opinion. In an April 22, 2014 report, Dr. Smith assessed appellant with left anklefoot fusion status post significant sprain and cartilaginous injury involving arthrodesis of the
tibia-talus, and talus-calcaneus reported history of malalignment. He determined the grade
modifiers as follows: grade modifier of 1 for functional history, grade modifier of 3 for clinical
studies based on magnetic resonance imaging (MRI) scan findings and grade modifier of 2 for
physical examination. However, Dr. Smith stated that the grade modifier for clinical studies was
not used as part of the impairment rating for arthrodesis as described in Table 16-2 on page 508
of the A.M.A., Guides. He found that the grade modifiers resulted in a -5 adjustment or a
3

OWCP and its medical adviser mistakenly indicate that the March 5, 2014 worksheet was signed by Dr. Smith, a
reference to appellant’s prior treating podiatrist, Dr. G. Trent Smith. The signature on the report is appellant’s new
treating podiatrist, Dr. Wade. In a February 24, 2014 letter to OWCP, appellant indicated that Dr. Smith died on
February 4, 2014, and asked OWCP to approve a change in her physician to Dr. Wade, who was his partner. OWCP
authorized the change in physicians on February 27, 2014.
4

A.M.A., Guides 508.

2

grade A. Dr. Smith noted that this would be a class 3 impairment as he found it would be more
of a neutral alignment than a malalignment as described in Table 16-2 of the A.M.A., Guides.
He noted that a grade A would result in 37 percent lower extremity impairment.
In a May 9, 2014 response, Dr. Blum reviewed the report and noted that a review of the
April 19, 2013 operative note did not reflect that anything more than a tibia/calcaneal fusion was
performed. He asked OWCP to provide Dr. Smith with a copy of his report and also a copy of
the operative notes dated September 25, 2012 (lateral ligament reconstruction) and April 9, 2013
for review and reconsideration.
On May 15, 2014 OWCP provided the medical evidence to Dr. Smith and requested a
supplemental opinion. In an opinion received by OWCP on July 11, 2014,5 Dr. Smith listed his
assessment as left ankle-foot fusion status post significant sprain and cartilaginous injury
involving arthrodesis of the tibia-talus joint. He indicated that this would indicate a class 1
impairment under ankle fusion as he found residual movement to be more of a neutral alignment
than a misalignment as described in Table 16-2, page 508. Dr. Smith noted grade modifiers of 1
for functional history, a clinical studies grade modifier of 3 based on MRI scan findings, and a
physical examination grade modifier of 2. He noted that this resulted in a net adjustment value
of +2, which results in grade E, and that grade E indicates a 13 percent lower extremity
impairment.
On July 17, 2014 OWCP again referred the case to Dr. Michael M. Katz, a Boardcertified orthopedic surgeon and OWCP medical adviser, who agreed with Dr. Smith’s
calculations. Dr. Katz listed the diagnostic key factor under Table 16-2 of the A.M.A., Guides,
as fusion ankle, neutral positon, class 1, for a default value of 10 percent. He noted that the
grade modifiers yielded a +2 modification, as this is the maximum, from the default value C,
which he concluded equals class 1, grade E. Dr. Katz thus agreed with the assessed 13 percent
impairment found by Dr. Smith.
On August 5, 2014 OWCP issued a schedule award for a 13 percent impairment to
appellant’s left lower extremity.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform stands applicable to all
claimants. OWCP evaluates the degree of permanent impairment according to the standards set
5

The report received on July 11, 2014 has the same date as the prior April 22, 2014 report. However, this is an
error as the report is clearly new.
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

3

forth in the specified edition of the A.M.A., Guides.8 The A.M.A., Guides has been adopted by
the implementing regulations as the appropriate standard for evaluating schedule losses.9 For
impairment ratings calculated on or after May 1, 2009, OWCP should advise any physician
evaluating permanent impairment to use the sixth edition.10
The sixth edition requires identifying the impairment class for the diagnosed condition,
which is then adjusted by grade modifiers based on functional history, physical examination, and
clinical studies.11 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS CDX).12
ANALYSIS
OWCP accepted appellant’s claim for sprain of the left ankle, other acquired deformities
of the left ankle and foot, and left ganglion of tendon. Appellant underwent surgeries on her left
ankle on September 25, 2012 and April 9, 2013.
The Board finds that OWCP properly determined that appellant had a 13 percent
impairment to her left lower extremity. All medical opinions properly indicate that the
applicable table of the A.M.A., Guides is Table 16-2.13
Dr. Wade, appellant’s treating podiatrist, found that pursuant to Table 16-2, and applying
the criteria of tibial-talar and talus/calcaneus, appellant had a class 4 diagnosis (neutral). He then
applied grade modifiers which he determined yielded a grade A impairment of 50 percent.
Dr. Blum noted that Dr. Wade did not provide descriptions of the grade modifiers and there was
no description of a malalignment that would allow OWCP to determine impairment in this case.
He also noted that he could find no information supporting that a subtalar arthrodesis had been
performed. Dr. Blum recommended referral to a second opinion physician. The Board also
notes that Dr. Wade’s opinion is devoid of a narrative explanation that would assist OWCP in
determining appellant’s impairment. Furthermore, Dr. Wade states that appellant had a class 4
class of diagnosis (neutral). However, according to Table 16-2, class 4 is for a malalignment;
class 3 is for neutral. Therefore, Dr. Wade’s opinion is of limited value in determining a
schedule award.
The second opinion physician, Dr. Smith, issued his initial opinion on April 22, 2014 and
found that appellant had a 37 percent impairment of her lower extremity under Table 16-2 of the
A.M.A., Guides. In making his calculations, he noted that she had a class 3 impairment as he
8

Id.

9

See id.; Jacqueline S. Harris, 54 ECAB 139 (2002).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.a (January 2010).
11

A.M.A., Guides 494-531.

12

Id. at 521.

13

Id. at 508.

4

found a neutral alignment involving an arthrodesis of the tibia-talus joint and he noted that grade
modifiers would bring appellant’s impairment rating to a grade A or 37 percent impairment of
the left lower extremity. Dr. Katz found that his review of the record did not reflect anything
more than a tibia/calcaneal fusion and asked that Dr. Smith review a copy of the operative notes
from appellant’s September 25, 2012 and April 9, 2013 surgery. Dr. Smith reviewed these
documents, and issued a new evaluation wherein, applying Table 16-2 of the A.M.A., Guides, he
determined appellant’s class of diagnosis to be a class 1 impairment under ankle fusion. He
noted grade modifiers of 1 for functional history, 3 for clinical studies and 2 for physical
examination. Dr. Smith determined that applying these grade modifiers yielded a class 1, grade
E impairment, which as noted in Table 16-2, is equal to a 13 percent impairment of the left lower
extremity. Dr. Katz agreed with Dr. Smith’s calculations and conclusion.
The Board finds that Dr. Smith appropriately applied the sixth edition of the A.M.A.,
Guides determining that appellant had a 13 percent impairment of the left lower extremity.
Appellant has not established any greater impairment.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that she had greater than 13 percent
impairment to her left lower extremity for which she received a schedule award.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 5, 2014 is affirmed.
Issued: June 11, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

